DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: PA in Figure 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmers et al. (U. S. Patent 8,876,850) hereinafter Vollmers in view of Endo et al. (U. S. Publication 2007/0293848) hereinafter Endo.
Regarding Claims 1, 11, and 13, Vollmers discloses (see Column 5, Lines 4-7; Column 8, Lines 4-16; and 41-58; and Figure 2A) a system (200; see Figure 2A) for reducing pulsatile pressure, the system comprising: a reservoir (204) configured to hold a fluid (fluid; see Column 8, Lines 49-51) therein; a transvascular conduit (206) having a proximal region (216) and a distal region (218), the proximal region coupled to the 
However, Vollmers does not disclose the compliant body, conduit, and/or reservoir is formed from a carbon-polymer composite configured to resist diffusion of the fluid through the compliant body.
Endo teaches (see Paragraphs 22, 35, and 36) using carbon nanotubes within a composite material for medical instruments implanted in the human body formed from a carbon- polymer composite (see Paragraphs 35 and 36) configured to resist diffusion of the fluid through the compliant in the same field of endeavor for the purpose of the medical instrument improving biocompatibility and antithrombotic characteristics (see Paragraph 35).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Vollmers’s compliant body, conduit, and/or reservoir with a carbon-polymer composite as taught by Endo in order to improve biocompatibility and antithrombotic characteristics.
Regarding Claim 2, Vollmers further discloses (see Column 4, Lines 64-66 and Column 7, Lines 50-57) the compliant body (202) is configured for long term implantation (the device [including 202] pressure can be adjusted weekly, monthly, 
Regarding Claim 3, Vollmers further discloses (see Column 3, Lines 64-66) wherein the compliant body (202) is configured to be implanted in a pulmonary artery. 
Regarding Claim 5, Vollmers discloses the invention substantially as stated above. 
However, Vollmers does not specifically disclose the carbon-polymer composite comprises at least one of a carbon nanotube or a buckminsterfullerene.
Endo teaches (see Paragraph 60) the carbon nanotubes within a composite material for implanted medical instruments in the same field of endeavor to improve the strength and structure.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Vollmers’s carbon-polymer composite compliant body with a carbon nanotubes as taught by Endo in order to improve the strength and structure of the compliant body.
Regarding Claim 12, Vollmers further discloses (see Figure 2A and Column 9, Lines 21-32) the reservoir (204) comprises a septum (212) configured to allow the addition of fluid (via a needle) to or the removal of fluid (via needle) from the reservoir (204) and to permit repeated needle penetrations while maintaining a fluid-tight seal.
Regarding Claim 14, Vollmers further discloses (see Column 15, Lines 49-55) the fluid is compressible.
Regarding Claim 15, Vollmers further discloses (see Column 3, Lines 35-37; Column 8, Lines 59-60; and Figure 2A) an anchor (208) configured to secure the compliant body (202) within the vessel.
Regarding Claim 16, Vollmers further discloses (see Column 10, Lines 61-63 and Figure 2F) the anchor (208) is coupled to the conduit (206) proximal and/or distal to the compliant body (202).
Regarding Claim 17, Vollmers discloses (see Column 5, Lines 4-7; Column 8, Lines 4-16 and 41-58; and Figure 2A) a system (200; see Figure 2A) for reducing pulsatile pressure, the system comprising: a reservoir (204) configured to hold a fluid (fluid; see Column 8, Lines 49-51) therein; a transvascular conduit (206) having a proximal region (216) and a distal region (218), the proximal region coupled to the reservoir; and a compliant body (202) configured to be implanted in a vessel (see Column 8, Lines 7-10) and coupled to the distal region of the transvascular conduit, the compliant body further configured to contract during systole (see Column 5, Lines 4-7) to move the fluid towards the reservoir (see Column 5, lines 1-6; closed loop, so the contraction requires the fluid to leave the compliant body to the reservoir) and to expand during diastole to thereby reduce peak pressure in the vessel (see Column 5, Lines 4-7).
However, Vollmers does not disclose the compliant body, conduit, and/or reservoir is formed from a carbon-polymer composite configured to resist diffusion of the fluid through the compliant body.
Endo teaches (see Paragraphs 22, 35, and 36) using carbon nanotubes within a composite material for medical instruments implanted in the human body formed from a 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Vollmers’s compliant body, conduit, and/or reservoir with a carbon-polymer composite as taught by Endo in order to improve biocompatibility and antithrombotic characteristics.
Regarding Claim 18, Vollmers further discloses (see Column 4, Lines 64-66 and Column 7, Lines 50-57) the compliant body (202) is configured for long term implantation (the device [including 202] pressure can be adjusted weekly, monthly, yearly, etc.; see Column 7, Lines 50-57) in the vessel (body lumen e.g. pulmonary artery; see Column 4, Lines 64-66).
Regarding Claim 19, Vollmers further discloses (see Column 3, Lines 64-66) wherein the compliant body (202) is configured to be implanted in a pulmonary artery.
Regarding Claim 21, Vollmers discloses the invention substantially as stated above. 
However, Vollmers does not specifically disclose the carbon-polymer composite comprises at least one of a carbon nanotube or a buckminsterfullerene.
Endo teaches (see Paragraph 60) the carbon nanotubes within a composite material for implanted medical instruments in the same field of endeavor to improve the strength and structure.
.
Claims 4, 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmers (U. S. Patent 8,876,850) in view of Endo (U. S. Publication 2007/0293848) as applied to Claims 1 and 17 above, and further in view of Hurt (U. S. Publication 2014/0370246).
Regarding Claims 4, 6-10, and 20, Vollmers and Endo disclose the invention substantially as stated above. 
However, the combination of Vollmers and Endo does not disclose the carbon-polymer composite comprises (Claims 4 and 20) at least one of a graphene oxide, a reduced graphene oxide, a graphene nanoribbon, a graphene nanosheet, a graphene nanoflake, or a graphene nanoplatelet; (Claim 6) a graphene-polymer matrix having graphene configured to be compounded into a polymer; (Claim 7) graphene configured to be sandwiched between two layers of polymer; (Claim 8) graphene configured to be deposited onto at least one of an inner layer and an outer layer of the compliant body; (Claim 9) graphene configured to be deposited by at least one of dip coating, spraying, rolling, solvent interface trapping, solvent interface dipping, hydro dipping, solution dipping, or powder coating; and (Claim 10) either graphene alone, or graphene in a liquid or solid suspension. 
Hurt teaches (see Paragraphs 36 and 45) medical devices/implants that are provided with a graphene based layer with multiple possible configurations (such as 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Vollmers/Endo’s device with a graphene based layers as taught by Hurt in order to create a barrier for containing small molecules within the device/implant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ranade (U.S. Publication 2006/0093642) teaches a method of creating carbon nanotubes for medical devices and methods of manufacturing and combinations. 
Breedon et al (U. S. Publication 2016/0144091) teaches an intravascular cardiac assist device for use in the arteries that is made with graphene and/or carbon nanotubes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        



/SHAUN L DAVID/Primary Examiner, Art Unit 3771